*204
Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendants’ petition for certification to appeal from the judgment of the Appellate Court; Weeks v. Kramer, 45 Conn. App. 319, 696 A.2d 361 (1997); limited to the following issue: “Did the Appellate Court properly reverse the judgment of the trial court holding that the plaintiff could not enforce the restrictive covenant that had been created by the parties’ predecessor in title, Hudson Nut Products, Inc., and finding that it did not run with the land?” Weeks v. Kramer, 243 Conn. 917, 701 A.2d 339 (1997).